Per Curiam,
Upon a conviction for obtaining property by false pretense the statutory punishment is simple imprisonment, and therefore the legal place of confinement is the county jail: Com. v. Fetterman, 26 Pa. Superior Ct. 569. It follows that the sentence of the defendant to the penitentiary must be set aside; and under the circumstances we deem it proper to remit the record for sentence in conformity with the statute. It is to be presumed that in re-sentencing the defendant, the court will give due consideration to the punishment already suffered by him.
The sentence of the court of quarter sessions in this case is reversed and set aside, and the record is remitted to the said court with direction to proceed to sentence defendant anew in due order and according to law.